Citation Nr: 0531512	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for PTSD in a December 1999 
rating decision.  In January 2000, the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
May 2001 and September 2003.

The RO granted entitlement to service connection for tinnitus 
in a March 2005 rating decision.  As the veteran has 
expressed no disagreement from that determination, the Board 
finds the appeal as to this matter has been completely 
resolved.

The issue of entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal of the 
issue addressed in this decision.

2.  The evidence demonstrates a present acquired psychiatric 
disorder was not incurred during service, that a psychosis 
was not manifest until many years after service, and that 
PTSD was not incurred as a result of a verified stressor 
during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service and is not due to any incident 
of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that were the bases of the 
issues on appeal were already decided and appealed prior to 
VCAA enactment.  The Court acknowledged that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  VCAA notice was provided to 
the appellant in June 2001 and April 2004.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant only after the 
initial adjudications at issue, the appellant has not been 
prejudiced thereby.  The notice ultimately provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The VCAA notice letters provided to the veteran in this case 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
September 2002 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159.  The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records.  If requested by VA, the claimant must provide 
enough information to identify and locate the existing 
records, including the custodian or agency holding the 
records; the approximate time frame covered by the records; 
and, in the case of medical treatment records, the condition 
for which treatment was provided.  Id.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue addressed in this decision have been 
requested or obtained.  The RO also specifically requested 
that the veteran provide additional details and information 
concerning any stressor incidents in service.  In 
correspondence dated in June 2003 the U.S. Armed Services 
Center for Unit Records Research (CURR) reported that 
research to verify the veteran's claimed PTSD stressor could 
not be conducted because of insufficient information.  The 
veteran was notified of this report in the April 2005 
supplemental statement of the case.  As the veteran has 
provided no additional information to warrant further 
attempts at verification, the Board finds efforts to obtain 
any other evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  The Board notes that specific VA medical 
opinions pertinent to the issue addressed in this decision 
were obtained in June 2002 and April 2004.  The available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Combat

Initially, the Board notes that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of the VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

Although during a May 2004 VA audiology examination the 
veteran reported he was in combat in Vietnam, there is no 
other information of record indicative of combat nor of 
service in the Republic of Vietnam.  In fact, this report of 
combat in Vietnam is unsupported by any other evidence and 
his service records reveal no awards or medals consistent 
with such service.  The Board finds his statements as to 
combat service or service in Vietnam are too vague and/or too 
inconsistent to be of any probative value.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character."), citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  Therefore, the Board finds the 
veteran is not a combat veteran for VA compensation purposes.  
But see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.



Service Connection Claim
Factual Background

Service medical records are negative of complaint, diagnosis, 
or treatment for an acquired psychiatric disorder.  The 
veteran's August 1974 separation examination revealed an 
abnormal clinical psychiatric evaluation, but noted there was 
no evidence of an overt psychiatric disorder.  Service 
records show the veteran's primary military specialty was 
weapons maintenance specialist and that he had tours of duty 
in Thailand of 59 days beginning on August 3, 1972, and of 
179 days beginning on October 12, 1972.  He received an 
honorable discharge from service on August 7, 1974.

Private medical records show the veteran was treated for 
depression in 1980.  Subsequent treatment reports include 
diagnoses of chronic depression and generalized anxiety 
disorder without opinions as to etiology.  

In correspondence dated in June 1998 the veteran requested 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In a July 1998 statement he 
described having to live off base in Thailand near the 
Vietnam border and having to avoid travel to certain areas 
because of the Viet Cong.  He recalled having been shown 
photographs of the severed heads of enemy combatants, that a 
jet had blown up on take off with the pilot ejecting safely 
but with a piece of debris landing near a little girl's head, 
and that one of the missiles he had loaded shot down a MIG 
fighter likely killing the pilot.  He stated he got out of 
service early because of his religious beliefs.  

Correspondence from the Morgantown, West Virginia, Vet Center 
in July 1998 noted the veteran had been referred for PTSD 
evaluation.  The examiner stated that Mississippi Scale PTSD 
evaluation test findings were indicative of PTSD symptoms, 
but that the reported stressor of fear associated with living 
off base provided during the clinical interview was 
insufficient for a diagnosis.

At his video conference hearing in January 2000 the veteran 
recalled an incident involving a fellow serviceman in 
Thailand who killed himself while riding a motorcycle.  He 
stated he never experienced any problems living in Thailand, 
but that there were areas he was not allowed to go because of 
the danger of being kidnapped.  He stated his base had been 
mortared the month before he arrived.  He reported that the 
thing that bothered him the most was the shooting down of the 
MIG fighter.  He stated his conscience had bothered him after 
his religious conversion and that he began receiving 
treatment for depression in 1980.  He reported he had been 
taking medication for his psychiatric disorder for 20 years.  
He stated his doctors had never related his depressed to 
service because he never brought it up.  He claimed that one 
of his doctors had indicated his depression might have been 
associated with his loss of three children possibly related 
to his chemical exposure during service.  

In correspondence dated in August 2001 the veteran's minister 
asserted his belief that the veteran was a sincere person and 
that he believed the veteran's mental health problems were 
due to his knowledge that one of the missiles he loaded had 
killed an enemy pilot.  It was also noted that he had 
reported seeing people running from tree to tree when he was 
in the woods and that sometimes at night these visions would 
talk to him.  

Private hospital records dated in February 2002 included 
discharge diagnoses of schizophrenia, generalized anxiety 
disorder, and depression without opinion as to date of onset 
or etiology.  Cardiology service records dated in February 
2002 included diagnoses of depression and PTSD without 
opinion as to etiology were provided.

On VA mental disorders examination in June 2002 the veteran 
reported that he had experienced feelings of insecurity when 
he was forced to live off base in Thailand and described an 
incident involving an aircraft crash that threw debris into a 
civilian area.  He stated a child may have been injury, but 
that he had no involvement in the matter and did not witness 
it.  He stated there was never an incident involving the 
kidnapping of any servicemen and that he did not witness the 
death of a serviceman killed while riding the motorcycle.  He 
reported he believed that some of the missiles he had mounted 
had been used to shoot down an enemy jet and that he found 
even the secondary participation in the taking of a human 
life to be troubling.  

It was noted that the veteran reported having worked with a 
steel company as a manual laborer for approximately seven 
years after service.  He stated he developed a drinking 
problem that lasted until 1980 when he received treatment for 
depression.  He claimed that he had seen people in uniforms 
in the woods running from tree to tree like they were after 
him, but noted he had been on "major tranquilizers" at that 
point in time.  The examiner noted that a review of the 
claims file revealed that from approximately 1980 to 1987 the 
veteran received treatment for anxiety, depression, and 
bipolar disorder.  The psychiatric notes indicated work-
related frustrations were factors for an episode of 
generalized anxiety disorder from 1989 to 1990 with treatment 
by medication suggestive of substantial depressive 
symptomatology.  It was noted the veteran reported he had 
been receiving VA psychiatric care for the previous two years 
with antipsychotic medication.  The examiner's diagnostic 
impression was of a clinical presentation of sadness and 
unhappiness in a person the product of an emotionally chaotic 
if not physically abusive childhood.  The examiner found 
there was no event or circumstance in service that had a 
direct and potentially traumatic impact on the veteran.  An 
Axis I diagnosis of schizoaffective disorder was provided.  

VA outpatient primary care records dated in June 2000 noted a 
diagnosis of possible history of PTSD.  The veteran 
attributed this diagnosis to his having loaded missiles on 
airplanes.

Social Security Administration (SSA) records include a July 
2001 private psychological evaluation report noting the 
veteran's mood was down, irritable, and depressed, but that 
he had no phobias, panic, or PTSD.  It was noted that a 
review of medical treatment records documented severe 
depression and that the veteran had been hospitalized in the 
1970's for depression with psychotic features.  The examiner 
found the veteran had no PTSD experiences from his period of 
active service from 1971 to 1974.  The diagnoses included 
severe major depressive disorder with psychotic features and 
alcohol abuse.  

In the report of an April 2004 VA examination for possible 
PTSD the examiner noted the veteran's claims file included 
three very large folders that would require more time for a 
thorough review than allowed for the examination.  It was 
noted that the veteran was a very poor historian, but that on 
a checklist of PTSD symptoms he indicated having recurrent 
and intrusive recollections of previous experiences of 
traumatic events, distress when exposed to these events, 
acting or feeling as if the events were recurring, having 
recurrent distressing dreams of the events, making efforts to 
avoid thoughts or feelings that reminded him of traumatic 
events, showing a markedly diminished interested in 
activities, having feeling of detachment and estrangement, 
having a restricted range of effect, having a sense of 
foreshortened future, reported difficulty falling or staying 
asleep, having irritability or outburst of anger, having 
difficulty concentrating, having hypervigilance, having an 
exaggerated startle response, showing some physiologic 
reactivity, having guilt of acts of commission, having 
survival guilt, homicidality, having disillusionment with 
authority, having feelings of hopelessness, having difficulty 
with memory impairment and forgetfulness, having sadness and 
depression, and having feelings of being overwhelmed.  

The examiner noted that as part of the examination the 
veteran was given the Mississippi PTSD computerized-scored 
test and that his combat stress score of 160 was well above 
the PTSD group mean score.  The test criteria indicated a 
cutoff of 107 which was suggested for Vietnam combat related 
to PTSD.  The veteran's Beck Depression Inventory test score 
was in the extremely severe range.  It was noted the 
veteran's auditory and visuals hallucinations were under 
better control with increased medication and that he reported 
he first began having visual hallucinations in the late 1970s 
or early 1980s.  The examiner stated that the veteran's 
psychiatric diagnosis of schizoaffective disorder and visual 
and auditory hallucinations were consistent with his PTSD 
symptoms of nightmares six times per month and of flashbacks 
of his previous military experience.  It was noted that his 
stressors included his hearing helicopters and airplanes 
regularly flying near his home, and that he reported he never 
had any difficulties with hearing airplanes or helicopters 
prior to military service.  

The examiner noted that on mental status examination the 
veteran listed a history of depressive symptoms and numerous 
PTSD symptoms with stressors including his hearing airplanes 
and helicopters overhead near his home.  It was also noted 
that he had a history of seeing and hearing voices that were 
probably related to his military experiences and were part of 
his PTSD symptom constellation.  The examiner noted, however, 
that he could not verify with any certainty where the veteran 
had served.  It was noted that the history provided by his 
current psychiatrist indicated he talked about being in 
Vietnam and that reports in the claims file indicated service 
in Thailand.  

The Axis I diagnoses included chronic and severe PTSD, 
recurrent major depression, and schizoaffective disorder.  
The examiner stated that although the veteran was a 
relatively poor historian he reported symptoms of PTSD 
compatible with the DSM-VI diagnosis.  The stressors were 
becoming worse on exposure to helicopters and airplanes 
overhead which triggered some of his flashbacks.  It was 
noted he had no psychiatric history of depression or 
hallucinations prior to service and that by history these 
only occurred after service and had persisted along with his 
PTSD symptoms.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds a present 
acquired psychiatric disorder was not incurred during 
service, that a psychosis was not manifest until many years 
after service, and that PTSD was not incurred as a result of 
a verified stressor during service.  The evidence of record, 
including the veteran's own statements, demonstrate that no 
psychiatric disorder was manifest during active service or 
within the first post-service year.  The Board also finds 
that the opinions of the July 1998 Vet Center examiner, the 
July 2001 SSA examiner, and the June 2002 VA examiner are 
persuasive that the veteran's reported experiences of living 
off base in Thailand and hearing after-the-fact about 
traumatic events involving others were insufficient for a 
diagnosis of PTSD.  

Although the April 2004 VA examiner appears to have assumed 
the veteran experienced traumatic events during service in 
either Thailand or Vietnam, no specific incident described as 
occurring during the veteran's active service was identified 
in that examination report.  The Board further finds that the 
April 2004 examiner's opinion warrants a lesser degree of 
probative weight because of the admission of not having 
thoroughly reviewed the evidence of record.  It is also 
significant to note that the veteran's reported, identifiable 
stressors are unsupported by any evidence other than his own 
statements and that the Court has specifically held that the 
requisite credible supporting evidence of an actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.  Therefore, the Board finds entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in June 2001 and in April 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show that the veteran's 
July 1971 enlistment examination revealed bilateral 
scleroplaques in the ears.  An "ENT" consultation report 
noted he had bilateral tube insertion at age 16 for otalgia.  
The examiner's impression was healed tube insertion sites 
with no evidence of acute or chronic disease.  On 
audiological evaluation upon enlistment in July 1971, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
---
15
LEFT
15
15
15
---
25

On audiological evaluation in January 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
30
30
25
30
35

Records show the veteran was treated for bilateral otitis 
media, but are negative for complaint, diagnosis, or 
treatment for hearing loss.  The veteran's August 1974 
separation examination revealed an abnormal clinical 
evaluation of the ear drums and noted bilateral scarring due 
to otitis media.  

On audiological evaluation in August 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
5
5
LEFT
30
30
15
5
5

Post-service private medical records show the veteran was 
treated for chronic eustachian tube dysfunction.  

On audiological evaluation in October 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
20
LEFT
10
10
15
15
30

Private medical records dated in March 1994 noted an 
audiogram revealed a little conductive hearing loss, 
bilaterally.  No opinion as to etiology was provided.

At his hearing in January 2000 the veteran testified that he 
had been around aircraft noise during service and had been 
treated for ear infections, but did not report that he had 
experienced any hearing loss in service.  He stated his 
doctors had not indicated his present hearing loss was due to 
his ear infections.



On VA authorized audiological evaluation in June 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
20
25
50
LEFT
35
25
20
35
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran reported that during 
service he armed and loaded jets before takeoff, but that he 
wore earmuffs and earplugs at that time.  He stated that for 
seven and a half years after service he worked in a steel 
mill and that hearing protection had only been needed and 
worn intermittently at that time.  The diagnoses included 
mild bilateral slightly mixed hearing loss.  The examiner 
noted that the claims file was reviewed and that enlistment 
and discharge examination reports revealed hearing within 
normal limits for VA purposes.  The examiner also summarized 
the post-service medical evidence and stated that all of the 
evidence indicated the veteran's hearing loss was not related 
to service.  Upon subsequent audiology examination in May 
2004 the examiner reiterated his opinion that the veteran's 
hearing was normal at discharge and that his present hearing 
loss was not incurred as a result of service.

In correspondence dated in April 2005 the veteran asserted, 
in essence, that the issues as to whether his hearing loss 
had been aggravated during service or as a result of his 
service-connected tinnitus had not been properly adjudicated.  
As these matters have not been addressed by VA examination, 
the Board finds additional development is required prior to 
appellate review.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for opinions as to (a) 
whether there is at least a 50 percent 
probability or greater that any hearing 
loss (whether or not disabling by VA 
standards) was either onset during active 
service or developed because of a 
service-connected disability or (b) 
whether any pre-existing hearing loss 
underwent a permanent increase in 
disability during active service that was 
not due to the natural progress of the 
disorder.  The claims folder and a copy 
of this remand must be available to, and 
reviewed by, the examiner.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


